Citation Nr: 0427164	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  03-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 through August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The veteran and his spouse testified before the undersigned 
at a travel Board hearing in November 2003.  The transcript 
is associated with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for PTSD in a March 1999 
rating decision and properly notified the veteran, who 
initiated an appeal of that decision and then withdrew this 
appeal in July 2000.

3.  The March 1999 rating decision is the last final decision 
prior to the veteran's request to reopen his claim in July 
2001. 

4.  Evidence received since the March 1999 rating decision 
regarding the veteran's claim for service connection for PTSD 
is new, bears substantially and directly on the matter at 
hand and is so significant that it must be considered with 
all evidence of record in order to fairly adjudicate the 
appeal.

5.  There is competent evidence of a current diagnosis of 
PTSD and also competent evidence that the veteran's PTSD is 
related to at least one verifiable traumatic event 
experienced during his active military service in the 
Republic of Vietnam.

CONCLUSIONS OF LAW

1.  The rating decision of March 1999 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).

2.  New and material evidence has been received since the 
March 1999 rating decision to reopen a claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

3.  Service connection for PTSD is established.  38 U.S.C.A. 
§§1110 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the VCAA.  In an 
October 2002 letter, the RO explained the requirements for 
establishing service connection, explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
veteran provided sufficient information to request them.  In 
addition, the November 2002 statement of the case and March 
2003 supplemental statement of the case include the text of 
the regulation regarding new and material evidence.  The RO 
has also properly pursued obtaining all evidence described by 
the veteran.  Given the favorable disposition of the claim, 
any defect in notice or assistance would not result in any 
prejudice to the veteran.  Accordingly, the Board finds that 
the duties of notice and assistance with respect to this 
claim have been met.

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received in July 2001, the amended 
regulations are not applicable.

New and Material Evidence to Reopen Claim

The veteran submitted his original claim for service 
connection for PTSD in December 1997.  The RO denied that 
claim in a March 1999 rating decision, finding that while 
there was a diagnosis of PTSD, the veteran had failed to 
verify an in-service stressor.  The veteran initiated an 
appeal of this rating decision by submitting a notice of 
disagreement (NOD) in August 1999 and a Form VA 9 in March 
2000, but later withdrew this appeal in correspondence dated 
in July 2000.  Therefore, the RO's decision of March 1999 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2003).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

In July 2001 the veteran filed another claim for PTSD.  The 
RO denied this claim in October 2001 stating that the veteran 
had failed to submit "new and material evidence" of a 
verifiable in-service stressor.  The veteran submitted a 
Notice of Disagreement (NOD) in July 2002 and timely 
perfected an appeal.

The Board notes that even though the RO's October 2001 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that evidence 
received since the March 1999 rating decision is new and 
material.  Specifically, the veteran's November 2003 
testimony regarding mortar attacks while in service.  
Specifically, the veteran's testimony "contribute[s] to a 
more complete picture of the circumstances" of his military 
service, to include the issue of whether he was, in fact, 
exposed to traumatic events.  Assuming the credibility of 
this evidence, see Justus, supra, the additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

Service Connection for PTSD

As discussed above, the Board has reopened the claim for 
service connection for PTSD.  The appeal must now be 
considered based on all the evidence of record.  The fact 
that the RO decided the veteran's claim upon a finding that 
the veteran had not presented new and material evidence to 
reopen the claim does not limit the scope of the Board's 
review of the matter on appeal.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

In general, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

The claim for PTSD in this case was filed in July 2001.  
Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

Initially, the Board notes that there is a current diagnosis 
of PTSD as shown by 2002 and 2003 VA treatment and 
hospitalization records.  The pertinent issue in this case, 
and the basis of the prior denials of the claim, is whether 
there is sufficient corroboration of the veteran's 
statements.  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

In the January 1998 VA examination report, the examiner noted 
several stressors, including the veteran's report of being at 
Nha Trang while it was under fire during the TET Offensive.  
The veteran has reported his unit was subjected to rocket and 
mortar attacks at various times.

In March 1999, the United States Armed Services Center for 
Unit Records Research (CURR) provided Operational Reports by 
the 97th Artillery Group, the higher headquarters of the 6th 
Battalion, the veteran's assigned unit in Vietnam.  These 
records showed that Battery D was subjected to mortar attack 
in March 1968.  These records also showed that on February 
27, 1968, a 122 mm rocket impacted 20 meters from the 
Headquarters, 97th Artillery Group's Non-Commissioned 
Officers' Bachelors' Enlisted Quarters (NCO-BEQ), in which 
shrapnel penetrated the building, and that additional mortar 
attacks occurred in April 1968, one of which damaged a 
warehouse storage area.  

All service connection claims must be considered on the basis 
of the places, types and circumstances of a claimant's 
military service.  38 C.F.R. § 3.303(a).  The incidents the 
veteran describes are entirely consistent with the place and 
circumstances of his service, as shown by the military 
reports.  It is clear that the veteran's unit provided combat 
support to an artillery battalion, which could have 
reasonably placed them in close proximity to actual combat.  
Moreover, it is clear that various parts of the veteran's 
unit were subjected to enemy attack during the time period 
the veteran served in Vietnam.  Corroboration of every detail 
of a stressor under such circumstances, such as the 
claimant's own personal involvement, is not necessary.  See 
Suozzi v. Brown, 10 Vet. App. 307 (1997); see also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  In Pentecost, the 
Court held the Board had erred by requiring corroboration of 
the appellant's actual physical proximity to (or firsthand 
experience with) and personal participation in the claimed 
rocket attacks.  The facts in this case are similar to 
Pentecost, as the Board now has evidence showing the 
veteran's unit was subjected to enemy attacks, which is 
sufficient to imply his personal exposure.  

The Board recognizes that the evidence in this case is not 
definitive, but at any rate the unit records also suggest 
that exposure to enemy attacks was likely.  Although it is 
true that the veteran's in-service experiences have not been 
corroborated by official documents, nor could they be, 
consideration of the veteran's claim in light of his service 
with a combat support group is sufficient to place the 
evidence in equipoise regarding this claim.  The veteran is 
entitled to have the benefit of the doubt resolved in his 
favor, and the Board concludes that at least one of the 
veteran's alleged in-service stressors has been verified with 
independent evidence.  Therefore, as the medical evidence 
demonstrates a diagnosis of PTSD related to at least one 
traumatic experience in Vietnam that has been sufficiently 
and independently verified, entitlement to service connection 
for PTSD is granted.




ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened and granted.




	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



